In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 04-1908
PAULA BLISE,
                                               Plaintiff-Appellant,
                                v.


JOHN M. ANTARAMIAN, STEVE
STANCZAK, NICK E. ARNOLD, et al.,
                                            Defendants-Appellees.
                         ____________
            Appeal from the United States District Court
               for the Eastern District of Wisconsin.
            No. 01 C 900—Charles N. Clevert, Jr., Judge.
                         ____________
       ARGUED JANUARY 6, 2005—DECIDED JUNE 1, 2005
                         ____________




  Before MANION, WOOD, and WILLIAMS, Circuit Judges.
  MANION, Circuit Judge. Paula Blise, a black woman,
brought this suit in the Eastern District of Wisconsin against
the City of Kenosha, Wisconsin (“Kenosha” or the “City”),
John Antaramian, the City’s Mayor, Nick Arnold, the City
Administrator, and Steve Stanczak, the City’s Director of
Personnel. Blise alleges that the defendants violated her
constitutional right to equal protection through an ongoing
policy and practice of not promoting blacks to positions of
2                                                   No. 04-1908

influence and authority. The district court granted summary
judgment in favor of all of the defendants. We affirm.


                                I.
  Paula Blise has worked for Kenosha in various capacities
since 1979. From 1979 to 1988 Blise worked as a secretary in
the City’s Public Works Department. In 1988, Blise was
promoted to serve as an administrative secretary for the
Kenosha Regional Airport. Six years later, Blise received a
promotion to serve as an administrative coordinator for
the airport. In 1995, Blise was again promoted to serve as
                                   1
Zoning Coordinator for Kenosha. According to the district
court, “[t]he Zoning Coordinator is a high profile admin-
istrative position and is responsible for management and
enforcement of municipal zoning regulations, code compli-
ance and enforcement-related activities.” Blise v. Antaramian,
No. 01-C-900, slip. op. at 2 (E.D. Wis. March 8, 2004). The
following year, Blise was appointed to serve as a Community
Specialist with the City. She continued, however, to serve as
the Zoning Coordinator.
  In March 2001, the City announced a job opportunity for
the position of Operations Coordinator (the “OC”) for the
City’s Public Service Department. Responsibilities of the OC
include “perform[ing] and coordinat[ing] many functions
affiliated with the Public Services Department such as [the]
resolution of problems, expediting service request of
citizens, [the] Common Council and [the] Administration[,
as well as p]reparation and management of the Public Service
budget.”



1
  Blise was encouraged to apply for this position, in fact, by one
of the defendants in this suit, Nick Arnold.
No. 04-1908                                                  3

  The City set certain requirements for a successful appli-
cant for the OC position. Because these have some bearing
on this case we repeat them here.
1.   Experience in public works administration and public
     relations techniques.
2.   Graduation from an accredited college or university, with
     course work in engineering, planning, public adminis-
     tration or a related field. A Master’s degree in a related
     field was desirable.
3.   Five or more years of progressively responsible experi-
     ence, which included field, office, supervisory and/or
     public relations responsibilities.
4.   Equivalent combinations of education and experience
     which provide the required knowledge, skills and
     abilities may also be considered at the discretion of the
     Director of Personnel.
5.   Possession of a valid driver’s license and an above
     average driving record.
6.   Ability to provide a personal vehicle for use on the job.
7.   Ability to obtain and maintain a valid Commercial
     Driver’s license prior to the expiration of the probation-
     ary period.
  Thirty-two people applied for the OC position including
Blise and a white woman named Jan Davis. Only twelve of
the applicants, including Blise and Davis, were determined
to have met the basic criteria for the position. These twelve
were invited to participate in a volunteer panel interview.
   The volunteer panel interview is an intermediate step in
the appointment process for a position such as the OC and
is intended to winnow down the number of candidates. The
panel for the OC position, consistent with City policy,
4                                                No. 04-1908

consisted of three volunteers not employed by the City.
Volunteers are members of the community with profes-
sional, technical, human resources, and education back-
grounds.
  Prior to conducting the interview, the panel members
received a packet of information including a description of
the OC position, a rating sheet, and guidelines on how to
rate candidates. Each panelist also received a list of inter-
view questions that had been reviewed by City’s Director of
Personnel, Steve Stanczak, and the City Administrator, Nick
Arnold.
  The volunteer interview panel for the OC position con-
vened on May 16, 2001. Each of the twelve applicants met
individually with the panel and was assigned a score by
each panelist. The three scores for each applicant were then
averaged and a final score was assigned. Blise received the
highest score from the panel.
  As we noted above, however, the volunteer interview
panel was not the final step in the appointment process.
Moreover, a high score, even the highest score, did not
guarantee that an applicant would receive the position. In
fact, receiving the highest score from the volunteer interview
panel did nothing more than guarantee that Blise would
continue on to the final step of the process. All of the can-
didates not eliminated after the volunteer panel interviews
stood on equal footing in the final round—an interview with
City officials. In this case (and we presume it was the
general practice of the City), the City officials conducting
this final interview, Arnold and Kenosha’s Mayor, John
Antaramian, did not even receive a copy of the applicants’
scores in the volunteer interview panel.
 After the volunteer interview panel, Stanczak directed
Nina Millsaps, a personnel analyst for the City, to certify
No. 04-1908                                                  5

five applicants as finalists for the position: Paula Blise,
Randy Kerkman, Michael Hayek, Chuck Stachowski, and
Todd Ingrouille. Other than Blise, all the finalists where
white men.
   Because of the racial and gender composition of the final-
ists, Stanczak determined that it was necessary to invoke the
City’s “Expanded Certification” policy. Under that policy,
which dates back to 1983, the City is obligated, in certain
circumstances, to include at least two minority and/or two
female applicants in the certified list of final applicants for
an employment position. These circumstances include par-
ticular job categories where women and/or minorities are
underepresented. The certification list for such a position
must include the two highest scoring women and/or minor-
ity candidates, and they must meet all the minimum
qualifications for that position.
  In this case, the percentage of minorities and women em-
ployed in a job similar to the OC position was, according to
Kenosha, well below the City’s goal. Other than Blise, how-
ever, there were no other qualified minority candidates.
Thus, only a person meeting the gender quota could be
added to meet the Expanded Certification policy. That per-
son was Jan Davis, who, conveniently (as we shall see),
received the sixth highest score from the volunteer inter-
view panel.
  Thus, six candidates were certified for the final stage of
the hiring process: an interview with Arnold and Antaramian.
These interviews took place on May 29 and June 4, 2001.
Antaramian’s participation in the interviews was unusual.
He participated in the interviews only because the Public
Service Department’s interim director was unavailable.
  Arnold asked each of the finalists questions about their
background and experience as well as how that experience
6                                                     No. 04-1908

and background would apply to the OC position. Arnold
took notes on the finalists’ answers and asked follow-up
questions based on a finalist’s response to a question. It
appears that Antaramian was largely silent during the in-
terviews.
  Both men assigned a score to each finalist at the conclu-
sion of their interview. As with the prior round of inter-
views, an average score for each finalist was compiled, and
this score became the final ranking for the candidate. The
scores were as follows:
    Randy Kerkman 89
    Todd Ingrouille 86
    Jan Davis 82.5
    Chuck Stachowski 81
    Paula Blise 79
    Michael Hayek 77.5
Before a hiring decision could be made, however, Ingrouille
                                          2
removed himself from consideration. With him out,
however, the list of finalists was still in keeping with
Kenosha’s civil service rules that require the hiring deci-
sionmakers to consider at least five candidates (assuming,
of course, there are five qualified applicants). Davis, who
was originally added on as a sixth candidate under the
expended certification policy, was now securely on the list
as one of the remaining five with the highest scores given by
the volunteer panel.


2
   It appears, in fact, that Ingrouille told Antaramian and Arnold
at the conclusion of his interview that he was not interested in the
position anymore. He still received the second highest score.
No. 04-1908                                                       7

  With Ingrouille out, the final rankings were set. These
rankings were identical to the scores set forth above (leaving
out Ingrouille). The OC position was offered to Kerkman.
who had the highest score. But when Kerkman also declined
the offer, Jan Davis, who had the third highest score, was
then offered the position, which she accepted on June 11,
2001.
  Blise filed the present suit less than a month later. In her
suit, Blise alleged that the City and the individual defen-
dants, Antaramian, Arnold, and Stanczak, discriminated
against her on the basis of her race. The defendants moved
for summary judgment. The district court granted the mo-
tion on March 8, 2004. This appeal followed.


                                II.
  Blise challenges the district court’s grant of summary
judgment in favor of the defendants. Our review is de novo.
McPherson v. City of Waukegan, 379 F.3d 430, 437 (7th Cir.
2004). A party is entitled to summary judgment in its favor
when “there is no genuine issue of material fact and he or
she is entitled to judgment as a matter of law.” Id.; Fed. R.
Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
  Blise claims that the City and the individual defendants
discriminated against her because of her race in violation of
                   3
42 U.S.C. § 1981. Section 1981 prohibits, among other


3
  Blise also argues that the expanded certification policy is un-
constitutional. Blise did not, however, adequately develop this
argument on appeal. The only authority that Blise cites are cases
where this court has identified what a policy or custom is in the
context of § 1983 litigation. There is no discussion of, or citation
                                                     (continued...)
8                                                     No. 04-1908

things, an employer from discriminating against a job
applicant on the basis of the applicant’s race. As with other
discrimination claims, a plaintiff can proceed by introducing
direct or circumstantial evidence of discrimination, the so-
called “direct method” of proving discrimination. Koszola v.
Bd. of Educ. of City of Chicago, 385 F.3d 1104, 1109 (7th Cir.
2004). Blise, as best we can tell, does not suggest such
evidence exists here. See id. (“Direct evidence essentially
requires an admission by the decision-maker that his actions
were based on the prohibited animus. A plaintiff can also
prevail under the direct method of proof by constructing a
‘convincing mosaic’ of circumstantial evidence that allows
a jury to infer intentional discrimination by the
decisionmaker. That circumstantial evidence, however, must
point directly to a discriminatory reason for the employer’s
action.”) (internal citations and quotation marks omitted).


3
   (...continued)
to, legal authorities that demonstrate that the expanded certifica-
tion policy is unconstitutional. The failure to develop an argument
constitutes a waiver. See Kramer v. Banc of America Securities, LLC,
355 F.3d 961, 964 n.1 (7th Cir. 2004) (“We have repeatedly made
clear that perfunctory and undeveloped arguments that are un-
supported by pertinent authority, are waived (even where those
arguments raise constitutional issues).”) (quoting United States v.
Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991)).
   Even assuming Blise had properly developed her argument, it
is unclear that she has even suffered the necessary cognizable
injury attributable to the expanded certification policy. Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). Blise lost out on
the OC position to Davis. At first Davis’s presence as a finalist
was due to expanded certification. When Ingrouille dropped out,
Davis’s presence was no longer due to the policy but due to the
fact that she was the applicant next in rank at the end of
the volunteer interview process. It appears, therefore, that the
expanded certification policy did not injure Blise.
No. 04-1908                                                    9

  Instead, Blise seeks to make a prima facie case for discrim-
ination using the familiar McDonnell Douglas test. McDonnell
Douglas Corp. v. Green, 411 U.S. 792 (1973). In the failure to
hire context, the McDonnell Douglas test requires Blise to
show that: (1) she was a member of a protected class; (2) she
was qualified for an open position for which she applied; (3)
her application for employment was rejected; and (4)
Kenosha filled the position with someone not of Blise’s
protected class, or left the position open. Koszola, 385 F.3d at
      4
1110.
  Blise has made out a prima facie case: she is a member of
a protected class, she was qualified for the position; she was
not chosen for the position; and the position was filled by a
person who was not a member of Blise’s protected class.
   Simply making out a prima facie case does not, however,
entitle Blise to a judgment in her favor or even the chance to
present her case to a jury. Kenosha has the opportunity to
“articulate a legitimate, nondiscriminatory reason” for its
decision not to hire Blise. Id. Only if Kenosha cannot
articulate such a reason or Blise can show that this reason
was pretextual is Blise entitled to judgment in her favor. Id.
A plaintiff shows that a reason is pretextual “directly by
persuading the court that a discriminatory reason more
likely motivated the [defendants] or indirectly by showing
that the [defendants’] proffered explanation is unworthy of
credence.” Texas Dept. of Cmty. Affairs v. Burdine, 450 U.S.
248, 256 (1981). We have emphasized that an employer’s
decision to hire is pretextual when it is a lie—a phony


4
  Although Koszola is a Title VII case and not a § 1981 case, the
same standards apply. Bennett v. Roberts, 295 F.3d 687, 697 (7th
Cir. 2002) (quoting Gonzalez v. Ingersoll Milling Mach. Co., 133
F.3d 1025 , 1035 (7th Cir. 1998)).
10                                                   No. 04-1908

reason meant to cover up a disallowed reason. Otherwise,
an employer’s decision to favor one candidate over another
can be “mistaken, ill-considered or foolish, [but] so long as
[the employer] honestly believed those reasons, pretext has
not been shown.” Millbrook v. IBP, Inc., 280 F.3d 1169, 1175
(7th Cir. 2002) (quoting Jordan v. Summers, 205 F.3d 337, 343
(7th Cir. 2000)).
  Kenosha states that the reason it did not hire Blise was
because she was not the highest ranked applicant at the con-
clusion of the application process. She scored fifth out of the
six applicants who were interviewed by Arnold and
Antaramian (and fourth out of five if you exclude Ingrouille,
whose score must have been pro forma given that he told the
two at his interview he did not want the job). The job was
offered to the highest-scoring finalist and then (after he
declined) to the next highest-scoring applicant still in-
terested in the job—Davis.
                                                     5
  Blise attacks this reason on multiple fronts. First, Blise
argues that Davis was ineligible for the position of OC
because she did not meet several of the qualifications set
forth above. Specifically, Blise argues that Davis failed to
meet qualifications One, Two, Three, and Seven. As can be
expected, Kenosha vigorously argues that Blise is wrong
and that she has distorted or misrepresented Davis’s resume
and deposition testimony.


5
  Blise also claims that the defendants varied their reasons for
having the expanded certification process, and for determining
why Davis was more qualified. Thus the reasons given were
pretextual and summary judgment was inappropriate. We find
no support in the record for Blise’s claim. Blise was not offered
the job because she was not the highest-scoring applicant. This is,
and has been, Kenosha’s reason throughout this case.
No. 04-1908                                                 11

  We need not decide who was or was not qualified.
The two decisionmakers scored each applicant and ranked
them in order of their averaged score. It is not for us to
second-guess their formula. Moreover, even if Blise were to
somehow disqualify Davis, Stachowski would be next in
line for the offer because he was also ranked higher than
Blise.
  Relative qualifications notwithstanding, we have repeat-
edly stressed that “we do not sit as a superpersonnel depart-
ment” where disappointed applicants or employees can
have the merits of an employer’s decision replayed to
determine best business practices. Holmes v. Potter, 384 F.3d
356, 361-62 (7th Cir. 2004) (quoting Stewart v. Henderson, 207
F.3d 374, 378 (7th Cir. 2000)); see also Hudson v. Chicago
Transit Auth., 375 F.3d 552, 561 (7th Cir. 2004). Blise may be
right—she may be more qualified than Davis, and Davis
may not be qualified at all—but so long as Kenosha genu-
inely believed differently (and Blise offers us no evidence
that its agents did not), it is entitled to act on that belief.
  Blise also challenges the interview process. Specifically,
Blise argues that the scoring of the interviews was flawed
because it was not based on any “objective criteria.” Blise
also argues that Arnold and Antaramian asked the appli-
cants different questions and that there was no uniformity
in the interview process.
  We fail to see how any of this demonstrates that the
reason Blise was not selected was illegitimate or a pretext.
There is no legal requirement that an interviewer ask all job
applicants the exact same questions. Applicants for a job
typically come to the process with diverse professional
backgrounds. Exploring these backgrounds may require an
interviewer to ask different questions of different appli-
cants. Job interviews are often a give-and-take process. An
applicant’s answer to one question may prompt the inter-
12                                                    No. 04-1908

viewer to ask a follow-up question that the interviewer
might not need to ask of another applicant.
  This court has also never held that a job interview must be
scored according to some sort of objective criteria. Quite the
contrary. See Millbrook, 280 F.3d at 1176 (quoting Sattar v.
Motorola, Inc., 138 F.3d 1164, 1170 (7th Cir. 1998) (“[N]othing
in Title VII bans outright the use of subjective evaluation
             6
criteria.”)); Denney v. City of Albany, 247 F.3d 1172, 1186
(11th Cir. 2001), quoted in Millbrook, 280 F.3d at 1176 (“It is
inconceivable that Congress intended anti-discrimination
statutes to deprive an employer of the ability to rely on im-
portant criteria in its employment decisions merely because
those criteria are only capable of subjective evaluation.”). A
job interview will often involve “fleshing out” an applicant’s
resume (for instance, an interviewer may ask an applicant
to explain the work a previous job involved). While this
function, we suppose, may be reduced to objective criteria,
there is no doubt that an interview also allows an inter-
viewer to get a sense of the applicant’s personality, poise,
and manners. These are all traits that are in the eye of the
beholder and all traits that any employer would surely like
                                                          7
to have a sense of before making a hiring decision. It is
difficult to see how such traits could be measured by any
objective criteria. See id. at 1185-86 (quoting Chapman v. A.I.
Transport, 229 F.3d 1012, 1033-34) (11th Cir. 2000) (en banc))
(“[S]ubjective evaluations of a job candidate are often critical
to the decisionmaking process, and if anything, are becom-


6
  Although Millbrook was a Title VII case, we see no reason why,
in the context of this case, a § 1981 claim should be any different.
7
  We do not mean to suggest that Blise may have been lacking
with respect to these traits. Instead we note only that, contrary to
her assertion, a job interview’s result need not rest solely on
objective criteria.
No. 04-1908                                                  13

ing more so in our increasingly service-oriented economy. . . .
Personal qualities . . . factor heavily into employment
decisions concerning supervisory or professional positions.
Traits such as ‘common sense, good judgment, originality,
ambition, loyalty, and tact’ often must be assessed primarily
in a subjective fashion, yet they are essential to an individ-
ual’s success in a supervisory or professional position.”). A
subjective analysis of the varying traits of each applicant is
entirely appropriate.


                              III.
  Although Paula Blise was able to make out a prima facie
case of discrimination by the defendants in this case, she
could not demonstrate that the City of Kenosha’s articulated
reason for failing to hire her was a pretext. The district court
properly granted summary judgment in favor of the City
and the individual defendants. The decision of the district
court is
                                                    AFFIRMED.

A true Copy:
        Teste:
                           _____________________________
                            Clerk of the United States Court of
                              Appeals for the Seventh Circuit




                     USCA-02-C-0072—6-1-05